DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/563,755 filed on 09/06/2019. Claims 1-16 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/563,755, filed 09/06/2019 claims foreign priority to 201910117019.7, filed 02/15/2019.

Claim Objections

4.	Claims 1, 4, 5 and 8-16 are objected to because of the following informalities: inconsistent terminology. 

Claim 1 recites “A method for operating an electronic device comprising: determining a plurality of influence parameters associated with a target disease, the influence parameters at least comprising a body mass index; determining a plurality of calculation parameters according to the plurality of influence parameters...” Claim 4 recites “The method for operating an electronic device according to claim 1, wherein the influence parameters comprise numerical parameters and non-numerical parameters; and before determining a plurality of calculation parameters according to the plurality of influence parameters, the method further comprises: converting the non-numerical parameters in the influence parameters into the numerical parameters.” The terms “the plurality of influence parameters” and “the influence parameters” are used interchangeably throughout the claims (claims 1, 4 and 8-16). Consistent terminology should be used to refer to the same term (i.e., the plurality of influence parameters). Appropriate correction is required.
Claim 1 recites “determining a plurality of calculation parameters according to the plurality of influence parameters…” Claim 5 subsequently recites “wherein the calculation parameters comprise original parameters, first-order parameters, and second-order parameters, and wherein determining a plurality of calculation parameters according to the plurality of influence parameters…” The terms “the plurality of calculation parameters” and “the calculation parameters” are used interchangeably throughout the claims. Consistent terminology should be used to refer to the same term (i.e., the plurality of influence parameters). Appropriate correction is required.

Claim Interpretation


5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: claim 15 limitations “a parameter determining module, configured to”, “a model determining module, configured to,” “a first prediction module, configured to,” “a second prediction module, configured to,” and “a benefit prediction module, configured to.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 15 limitations “a parameter determining module,” “a model determining module,” “a first prediction module,” “a second prediction module,” and “a benefit prediction module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
The specification appears to provide a clear/definite description of the structure for performing the claim functions of the “parameter determining module,” “model determining module,” “first prediction module,” “second prediction module,” and “benefit prediction module” in paragraph 0076 explaining “The parameter determining module 410, the model determining module 420, the first prediction module 430, the second prediction module 440, the benefit prediction module 450, the assessment module and the prediction module an original parameter determining module, the one-dimensional parameter determining module and the two-dimensional parameter determining module described above may be program unit that can be executed by the processor, or a chip capable of implementing the above operation blocks.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claim 16 recites the limitations of “the processor,” and “the apparatus,” which lack antecedent basis and therefore render the claim indefinite. Appropriate correction is required. 

Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
13.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-14), and apparatus (claim 15), are directed to at least one potentially eligible category of subject matter (i.e.,  process, and machine, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-15 is satisfied. Claim 16, however, is directed to “A computer-readable storage medium, storing a computer program, wherein the computer program…” A “a computer-readable medium” does not fall within one of the four statutory categories of invention because, as currently recited, the claimed computer-readable storage medium could be embodied as software per se, a transitory signal, or any other non-tangible medium. The Specification does not clearly disclaim transitory embodiments. Paragraph 0119 indicates “The readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the readable storage medium include the following: an electrical connection having one or more wires, a portable diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.” As a corollary of the statement in paragraph 0119, however, the medium may also be a medium that is a carrier wave. Thus, Step 1 of the Subject Matter Eligibility test for claim 16 is not satisfied because the computer-readable medium encompasses transitory embodiments. In order to overcome this rejection, the Office recommends amending claim 16 so that it recites only tangible, non-transitory media.
With respect to Step 2A Prong One, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for supporting a user in health and weight management (see paragraph [0042-0043] of the Specification: “quantitative benefit measurement results may be provided from the perspective of health risk assessment, making it easy for non-medical professionals to understand and accept significance of weight management, and thus promoting prevention and control of overweight or obesity…Generally, a questionnaire is used to collect information of the person to be assessed…”), which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions), and also recites limitations describing mathematical concepts, relationships, formulas or equations, or calculations, thus falling within the “Mathematical Concepts” abstract idea grouping. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- determining a plurality of influence parameters associated with a target disease, the influence parameters at least comprising a body mass index (This step covers activity for managing personal behavior (e.g., following rules or instructions) since the “determining” is tied directly to the user to be supported in health/weight management described in the steps below, and also recites mathematical concepts, relationships, formulas or equations, or calculations);
- determining a plurality of calculation parameters according to the plurality of influence parameters, and determining a risk prediction model for the target disease based on the plurality of calculation parameters (This step recites mathematical concepts, relationships, formulas or equations, or calculations); 
- collecting medical diagnosis information of an object to be tested corresponding to the plurality of influence parameters, and inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value (This step is organizing human activity by managing personal behavior or relationships by following rules, or instructions, i.e., by collecting information about a medical diagnosis of a user; and also describes insignificant pre-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
- substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value (This step is performable as mathematical relationships, formulas, equations, and/or calculations); and 
- calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value (This step involves mathematical processes to perform).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mathematical Concepts abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 15 and 16 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea(s) as claim 1.
	Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” and “Mathematical Concepts” abstract idea groupings described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. With respect to independent claims 1/15/16, the additional elements recite: an electronic device (claim 1), a parameter determining module, a model determining module, a first prediction module, a second prediction module, and a benefit prediction module (claim 15); and a computer program, the processor, and the apparatus (claim 16). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), or merely serve to link the use of the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application. See MPEP 2106.05(f) and 2106.05(h). Even if the step for collecting is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which is not sufficient to amount to a practical application. See MPEP 2106.05(g). 
In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/15/16, the additional elements recite: an electronic device (claim 1), a parameter determining module, a model determining module, a first prediction module, a second prediction module, and a benefit prediction module (claim 15); and a computer program, the processor, and the apparatus (claim 16). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), merely serve to link the use of the judicial exception to a particular technological environment and do not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention, including generic computer (Specification at paragraphs [0116, 0125]: e.g., “When the program product runs on a computing device (which may be a personal computer, a server, a terminal device, or a network device and the like), the program code is used for enabling the computing device to…”; “As shown in FIG. 8, the electronic device 800 is shown in the form of a general-purpose computing device.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.). 
Even if the step for collecting is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-14 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-8 recite “wherein the risk prediction model is: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients”, “wherein the risk prediction model is: 
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters“, “wherein the influence parameters comprise numerical parameters and non-numerical parameters; and before determining a plurality of calculation parameters according to the plurality of influence parameters, the method further comprises: converting the non-numerical parameters in the influence parameters into the numerical parameters”, “wherein the calculation parameters comprise original parameters, first-order parameters, and second-order parameters, and wherein determining a plurality of calculation parameters according to the plurality of influence parameters comprises: determining one or more first parameters among the plurality of influence parameters as the original parameters; calculating one or more second parameters among the plurality of influence parameters according to a first preset formula to obtain the first-order parameters; and calculating one or more third parameters and one or more fourth parameters among the plurality of influence parameters according to a second preset formula to obtain the second-order parameters”, “wherein inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value comprises: determining, according to the medical diagnosis information, whether the object to be tested satisfies an assessment condition; and inputting the medical diagnosis information to the risk prediction model when determining that the object to be tested satisfies the assessment condition to obtain the first risk prediction value”, “wherein the assessment condition comprises: the body mass index of the object to be tested being greater than a preset threshold”, “wherein determining a plurality of influence parameters associated with a target disease comprises: querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters”, which similar to base claims 1/15/16, fall under the same “Mathematical Concepts” abstract idea grouping by reciting mathematical concepts, relationships, formulas or equations, or calculations, these limitations cover organizing human activity since they flow directly from the support activities involving human behavior, which encompasses activity for managing personal behavior or relationships (e.g., following rules or instructions), which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. The other dependent claims have been evaluated as well, but similar to claims 2-8, these claims also recite details of the abstract ideas themselves accompanied by, at most, generic computer implementation, which is not enough to transform the claims into a practical application of the abstract idea or amount to significantly more than the abstract idea itself. See MPEP 2106.05(f),(h). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 	



Claim Rejections - 35 USC § 103

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

18.	Claims 1, 4-5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al., Pub. No.: US 2017/0300655 A1, [hereinafter Lane], in view of Ohnemus et al., Pub. No.: US 2017/0147775 A1, [hereinafter Ohnemus].

	As per claim 1, Lane teaches a method for operating an electronic device (paragraph 0009: “computer-implemented methods for determining wellness in an individual or group of individuals is provided, the method comprising providing a processor, in electronic communication with at least one or more device adapted to receive and transmit specific incoming wellness information about the individual…”; paragraphs 0008, 0040) comprising: 

	determining a plurality of influence parameters associated with a target disease, the influence parameters at least comprising a body mass index (paragraph 0008, discussing an apparatus and methodologies for estimating or predicting the overall wellness of an individual or group of individuals, providing customizable and personalized risk assessments of various health-related conditions; paragraph 0161, discussing that disease risk digital biomarker subscores can be generated to determine an individual's risk of developing certain diseases. In some embodiments, Disease Risk Health Subscores may be calculated based on incoming wellness information such as, without limitation, demographic information, Health Behaviours Subscores, family history, and other factors; paragraph 0271, discussing that other disease risk Health Subscores, such as arthritis, may be determined...Briefly, a digital biomarker of arthritis risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender, waist in cm, current BMI [i.e., the influence parameters at least comprising a body mass index], daily average steps, daily average MV activity in minutes, medical diagnosis on arthritis, treatment that helps arthritis, etc.; paragraph 0281, discussing that other disease risk Health Subscores, such as lung disease, may be determined according to embodiments herein. Briefly, a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender,…, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0011);

	determining a plurality of calculation parameters according to the plurality of influence parameters (paragraph 0009, discussing receiving the specific incoming wellness information and the general population information, and processing the same to generate at least one digital biomarker subscore (e.g. “Health Subscore(s)”) indicative of the individual's wellness according to the specific wellness information; paragraph 0011, discussing that the digital biomarkers generated  may be indicative of, at least, health behaviors, chronic disease risk, mental health, or mortality. The health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Disease risk may comprise information about, at least, cardiovascular disease, diabetes, arthritis, lung disease, and pain. The mental health may comprise information about, at least, stress levels, happiness levels, depression, and model-based happiness. The mortality subscore may comprise information about, at least, mortality rates associated with one or more of the health behaviors, disease risk, and/or mental health subscores such as, at least, age, risk of cardiovascular disease, and risk of diabetes; paragraph 0056, discussing that digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior; paragraph 0067), and 
	determining a risk prediction model for the target disease based on the plurality of calculation parameters (paragraph 0063, discussing that the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.). In one embodiment, a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized heart rate data. Such a method may be practical for large populations, or cases where heart rate is not monitored. In other embodiments, an Estimation Model (resting heart rate) may be used where both demographic and heart rate information are provided. Resting heart rate may be self-reported or measured by the at least one device. Such a VO2max estimate could be passively calculated using heart rate data collected from at least one device. In yet another embodiment, an Estimation Model (heart rate and perceived exertion) may be used to take into account heart rate and an accompanying rating of perceived exertion from the user…; paragraph 0161, discussing that Disease Risk digital biomarker subscores can be generated to determine (estimate or predict) an individual or group's risk of developing certain diseases…Disease Risk Health Subscores may be calculated based on incoming wellness information such as, without limitation, demographic information, Health Behaviours Subscores, family history, and other factors, as compared to corresponding data from the general population…; paragraph 0163, discussing that logistic models, requiring various intercepts and coefficients used to predict the risk of cardiovascular disease, can be used to calculate the individual's cardiovascular disease risk; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease... Logistic models can be used to predict mortality due to cardiovascular disease using the above incoming wellness information, paragraphs 0293, 0301); 

	collecting medical diagnosis information of an object to be tested corresponding to the plurality of influence parameters (paragraph 0050, discussing that incoming wellness information may be collected and received by the system automatically, manually, or a combination thereof; paragraph 0060, discussing that the system enables users to create a user-specific profile linked to information that can be stored on the one or more devices. The information contained in the client profile can comprise, for example, a unique login ID for the client,…, the client's age, gender,…, weight, height, family disease history, diagnosis of various diseases, average daily steps...; paragraph 0281, discussing that a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender,…, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease; paragraph 0398), and 

	inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value (paragraph 0262, discussing that other disease risk Health Subscores, such as diabetes, may be determined. Briefly, a digital biomarker for diabetes risk may be generated using at least some or all of the input information shown in FIG. 17; paragraph 0281, discussing that a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender,…, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0293, discussing that lower back pain risk health subscores may be generated using at least some or all of input information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on lower back pain, treatment that helps lower back pain, etc.; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease; paragraph 0050; FIG. 17).

	While Lane describes “an interactive goal-setting “What If” tool, operative to generate predictive information about how an individual may impact their own wellness” [see paragraph 0042] and changing a value (paragraph 0061: “the present system is operative to provide an interactive goal-setting “What If” Tool (see FIG. 4B), operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc. Where it is desirable to change one or more individual Health Subscores (e.g. increasing daily steps or daily activity), a corresponding positive change in the overall VivaMe Scores may also be achieved. Accordingly, users or their health-care providers may experiment, set personal goals, or pose questions about how varying combinations of health behavior changes or changes in personal health subscores could impact their overall wellness score), Lane does not explicitly teach substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value; and calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value. However, Ohnemus in the analogous art of health data analysis systems teaches these concepts. Ohnemus teaches:

	substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value (paragraph 0002, discussing a data acquisition, processing and communication system relating to an individual's health; paragraph 0060, discussing that a recommendation can be provided that informs users of one or more lifestyle components that the users should focus on to increase their Health Score efficiently. Users are provided with a prescription to focus on specific lifestyle issues to improve long-term health. The engine can do this by first calculating a user's room for improvement in the modifiable risk factors (“MRF”). Example modifiable risk factors can include, for example, weight, body-mass index, waist circumference, total serum cholesterol, high-density lipoprotein,…, diastolic blood pressure,…, percent body fat, and smoking status. A calculation can be made regarding the difference in Health Score between a user's current value, and the value that would result if the user's MRF were ideal, e.g., at best values [i.e., This suggests substituting a value of the body mass index in the medical diagnosis information with a weight management target value – as noted above, example modifiable risk factors (MRF) can include, for example, weight, body-mass index…]…In a next step, the engine can calculate the combined weight of the MRFs for each lifestyle component. Lifestyle components, such as nutrition or fitness, are things that users may be more willing or able to relate to. Thus, presenting those lifestyle components ordered by the calculated weight gives a clear guidance to users as to which lifestyle components have the strongest effect on their overall Health Scores and thus on their wellbeing; paragraph 0180, discussing that a Health Score of 581 is shown and that is calculated as a function of variables included in the user's broad categories of feelings, body and activities. By providing selectable options, such as sliding bars, values can be selected that, when executed by a processor configured with instructions to calculate a Health Score, enable a user to simulate and vary a Health Score, such as to raise a Health Score by ten points by decreasing (e.g., losing) 20 pounds. Such a simulation can be provided by simply moving the slider control associated with weight, and the impact on the user's Health Score is instantly illustrated. This provides a user with an identifiable and measurable goal that can be set to improve the user's Health Score. In other words, if the user loses 20 pounds, the user's Health Score will increase); and 

	calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value (paragraph 0026, discussing that FIG. 10D illustrates an example display screen enabling creation of goals as a function of achievements, workouts and weight; paragraph 0060, discussing that a recommendation can be provided that informs users of one or more lifestyle components that the users should focus on to increase their Health Score efficiently. Users are provided with a prescription to focus on specific lifestyle issues to improve long-term health. The engine can do this by first calculating a user's room for improvement in the modifiable risk factors (“MRF”). Example modifiable risk factors can include, for example, weight, body-mass index, waist circumference, total serum cholesterol, high-density lipoprotein,…, diastolic blood pressure,…, resting heart rate, heart rate recovery, percent body fat, and smoking status. A calculation can be made regarding the difference in Health Score between a user's current value, and the value that would result if the user's MRF were ideal, e.g., at best values…In a next step, the engine can calculate the combined weight of the MRFs for each lifestyle component. Lifestyle components, such as nutrition or fitness, are things that users may be more willing or able to relate to. Thus, presenting those lifestyle components ordered by the calculated weight gives a clear guidance to users as to which lifestyle components have the strongest effect on their overall Health Scores and thus on their wellbeing; paragraph 0061, discussing that the effect of changing any particular MRF from a current value to an ideal, best value can be quantified by determining the difference between the corresponding two metric Health Scores [i.e., This shows calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value], thus producing a first recommendation, namely to focus on the MRF that produces the largest effect; paragraph 0184, discussing that FIG. 18 illustrates an example display screen 1800 associated with a lifestyle navigator and that includes graphical screen controls in the form of sliders for increasing and decreasing variables associated with a Health Score. In the example shown in FIG. 18, the user has adjusted (i.e., lowered) a slider control illustrated in FIG. 17 and that is associated with weight (previously 84 kg) to a lower value (72 kg), which represents a hypothetical loss of weight. A corresponding adjustment (increase) in the user's Health Score can be instantly calculated and displayed for the user; paragraph 0180). 

	Lane is directed to an apparatus and methodologies for personal health analysis. Ohnemus relates to a data acquisition, processing and communication system relating to an individual's health. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lane with Ohnemus because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying Lane to include Ohnemus’ features for substituting a value of the body mass index in the medical diagnosis information with a weight management target value, and inputting the medical diagnosis information to the risk prediction model again to obtain a second risk prediction value; and calculating and obtaining a weight management benefit prediction value corresponding to the weight management target value according to the first risk prediction value and the second risk prediction value, in the manner claimed, would serve the motivation of allowing a user to get health-related feedback information and make modifications in his/her lifestyles that can improve the user's health (Ohnemus at paragraph 0045); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 4, the Lane-Ohnemus combination teaches the method for operating an electronic device according to claim 1. Lane further teaches wherein the influence parameters comprise numerical parameters and non-numerical parameters (paragraph 0045, discussing that Health Subscore(s), also referred to as the digital biomarker score(s), may be generated by the system utilizing some or all of incoming wellness information collected including, without limitation, individualized information about, at least, the individual's age, gender, height and weight (BMI), waist circumference, physical activity, sleep patterns, smoking habits, drug and alcohol consumption, nutrition, family history, pain, stress and happiness levels, resting heart rate, exercise heart rate, heart rate variability, presence of pre-existing disease, job type, geo-location, electroencephalogram (EEG), voice data, breathing data, blood biometrics, body composition (DXA), aerobic fitness (VO2max) and other variables defined by the individual or health care provider, etc.); and 

	before determining a plurality of calculation parameters according to the plurality of influence parameters, the method further comprises: converting the non-numerical parameters in the influence parameters into the numerical parameters (paragraph 0045, discussing that the individualized information may be standardized and compared to a distribution of general population information corresponding to the user; paragraph 0067, discussing that Health Behavior scores may be calculated utilizing the client's demographic information, biometric data, and data regarding a client's health behaviors, as well as similar data of the general population or segments thereof to which the client's data is compared; paragraph 0070, discussing that age may be determined by the age of the client, or average age of the group. Gender may be selectable between unknown, male, and female. The brand of fitness device is the brand of the device used by the client to track his/her steps and may be selectable...The brand of fitness device can be used to select an adjustment factor (Adjust) to apply to the client's average daily step count in order to account for discrepancies between the measured steps across the various possible devices used by the users. The daily average steps taken per day is the number of steps taken by the client over several days, averaged across the number of days measured. Alternatively, the client can input a subjective number for daily steps to be used by the algorithm. Distribution data of average daily steps taken by the general population is provided to serve as a standardized baseline. The steps distribution data can be grouped into age brackets 20-29, 30-39, 40-49, 50-59, 60-69, and 70+. For each age bracket and each value of gender (unknown, male, or female), 9 levels of deciles can be created (10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, and 90%). A curve function to be applied to the ranking among the general population to calculate the Steps subscore, in this embodiment a piecewise linear function, can be made by connecting a sequence of 2-D points: (0,0), (16,25), (31,50), (50,62), (69,74), (84,86), (100,100); paragraph 0158, discussing that general population data of estimated VO2 max can also be tabulated, as shown in FIG. 11, at column K, rows 1732-1753. The client's heart rate in the 3 stages of exercise (warm up, stage 1, stage 2), denoted as HRw, HR1, and HR2, respectively, and perceived exertion rating in the 2 stages (stage 1, stage 2), denoted as PR1 and PR2, respectively, is required in order to calculate VO2 Model1. If the client has provided actual values for HRw, HR1, HR2, PR1, and PR2, then those values can be used. Otherwise, these values can be estimated by referring to the VO2 Max of General Population (FIG. 11). HRw values for various age brackets and genders are found in column D, HR1 in column F, PR1 in column G, HR2 in column H, and PR2 in column I; paragraph 0161, discussing that Disease Risk Health Subscores may be calculated based on incoming wellness information such as, without limitation, demographic information, Health Behaviours Subscores, family history, and other factors, as compared to corresponding data from the general population; paragraphs 0120, 0398).

	As per claim 5, the Lane-Ohnemus combination teaches the method for operating an electronic device according to claim 4. Lane further teaches wherein the calculation parameters comprise original parameters, and first-order parameters (paragraph 0008, discussing an apparatus and methodologies for estimating or predicting the overall wellness of an individual or group of individuals is provided, providing customizable and personalized risk assessments of various health-related conditions; paragraph 0011, discussing that the digital biomarkers generated  may be indicative of, at least, health behaviors, chronic disease risk, mental health, or mortality. The health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Disease risk may comprise information about, at least, cardiovascular disease, diabetes, arthritis, lung disease, and pain. The mental health may comprise information about, at least, stress levels, happiness levels, depression, and model-based happiness. The mortality subscore may comprise information about, at least, mortality rates associated with one or more of the health behaviors, disease risk, and/or mental health subscores such as, at least, age, risk of cardiovascular disease, and risk of diabetes; paragraph 0161, discussing that disease risk digital biomarker subscores can be generated to determine an individual's risk of developing certain diseases. In some embodiments, Disease Risk Health Subscores may be calculated based on incoming wellness information such as, without limitation, demographic information, Health Behaviours Subscores, family history, and other factors), and 
	
	wherein determining a plurality of calculation parameters according to the plurality of influence parameters comprises: determining one or more first parameters among the plurality of influence parameters as the original parameters (paragraph 0009, discussing receiving the specific incoming wellness information and the general population information, and processing the same to generate at least one digital biomarker subscore (e.g. “Health Subscore(s)”) indicative of the individual's wellness according to the specific wellness information; paragraph 0011, discussing that the digital biomarkers generated  may be indicative of, at least, health behaviors, chronic disease risk, mental health, or mortality. The health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Disease risk may comprise information about, at least, cardiovascular disease, diabetes, arthritis, lung disease, and pain. The mental health may comprise information about, at least, stress levels, happiness levels, depression, and model-based happiness. The mortality subscore may comprise information about, at least, mortality rates associated with one or more of the health behaviors, disease risk, and/or mental health subscores such as, at least, age, risk of cardiovascular disease, and risk of diabetes; paragraph 0056, discussing that the system receives wellness information about the individual user or group user, and general population information, and process the information to general at least one digital biomarker subscore indicative of the user's specific wellness information (e.g. “Health Subscore”). The at least one Health Subscore being generated may depend the information being requested, and upon the demographic, biometric and behavioral information being used. The at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a healthy range, as compared to corresponding wellness information about a predetermined cohort of the general population. In some embodiments, digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior, improving their subscores); and

	calculating one or more second parameters among the plurality of influence parameters according to a first preset formula to obtain the first-order parameters (paragraph 0060, discussing that the information contained in the client profile can comprise, for example, a unique login ID for the client, a password, the client's age, gender, occupation, weight, height, family disease history, diagnosis of various diseases, average daily steps, average daily activity, and previously calculated subscores and overall wellness scores. As such, the client's average daily steps, average daily MV activity, and other biometric data linked to the profile can periodically be updated automatically continuously or periodically by the wearable or mobile device, and/or manually updated by the client. A copy of the calculated scores, along with a date stamp, can be stored on the server and/or the one or more devices; paragraph 0152, discussing that a VO2 Max Health Subscore may generated to indicate the individual wellness with respect to an estimation of the client's VO2 Max based on the age, gender, BMI, Physical Activity Rate, the client's resting heart rate, and the model estimated VO2 max contribution indicator, which is a yes/no value that determines whether the model estimated VO2 max subscore contributes to the calculation of the client's overall wellness score; paragraph 0317, discsusing that as with disease risk subscores above, logistic models and curve functions can be used to calculate the client's depression risk (DepAvgRisk). A curve function can then be applied to DepAvgRisk to obtain the depression subscore utilizing various logistics models requiring predetermined intercepts and coefficients; paragraphs 0161, 0262, 0293).

	Lane does not explicitly teach wherein the calculation parameters comprise second-order parameters; and calculating one or more third parameters and one or more fourth parameters among the plurality of influence parameters according to a second preset formula to obtain the second-order parameters. However, Ohnemus in the analogous art of health data analysis systems teaches these concepts. Ohnemus teaches:

	wherein the calculation parameters comprise second-order parameters (paragraph 0009, discussing that an analytical engine is provided that comprises code executing in the processor to configure the processor to set, combine, arrange and/or calculate values for one or more of the parameters. The analytical engine can utilize one or more mathematical models in computing the Health Score, which can include a cardiovascular risk model or a lifestyle model; paragraph 0060, discussing that a recommendation can be provided that informs users of one or more lifestyle components that the users should focus on to increase their Health Score efficiently. Users are provided with a prescription to focus on specific lifestyle issues to improve long-term health. The engine can do this by first calculating a user's room for improvement in the modifiable risk factors (“MRF”). Example modifiable risk factors can include, for example, weight, body-mass index, waist circumference, total serum cholesterol, high-density lipoprotein,…, diastolic blood pressure,…, resting heart rate, heart rate recovery, percent body fat, and smoking status. A calculation can be made regarding the difference in Health Score between a user's current value, and the value that would result if the user's MRF were ideal, e.g., at best values…In a next step, the engine can calculate the combined weight of the MRFs for each lifestyle component. Lifestyle components, such as nutrition or fitness, are things that users may be more willing or able to relate to. Thus, presenting those lifestyle components ordered by the calculated weight gives a clear guidance to users as to which lifestyle components have the strongest effect on their overall Health Scores and thus on their wellbeing; paragraph 0180, discussing that a Health Score of 581 is shown and that is calculated as a function of variables included in the user's broad categories of feelings, body and activities. By providing selectable options, such as sliding bars, values can be selected that, when executed by a processor configured with instructions to calculate a Health Score, enable a user to simulate and vary a Health Score, such as to raise a Health Score by ten points by decreasing (e.g., losing) 20 pounds. Such a simulation can be provided by simply moving the slider control associated with weight (illustrated in kilograms), and the impact on the user's Health Score is instantly illustrated. This provides a user with an identifiable and measurable goal that can be set to improve the user's Health Score. In other words, if the user loses 20 pounds, the user's Health Score will increase; paragraph 0168); and 

	calculating one or more third parameters and one or more fourth parameters among the plurality of influence parameters according to a second preset formula to obtain the second-order parameters (paragraph 0026, discussing that FIG. 10D illustrates an example display screen enabling creation of goals as a function of achievements, workouts and weight; paragraph 0060, discussing that a recommendation can be provided that informs users of one or more lifestyle components that the users should focus on to increase their Health Score efficiently. Users are provided with a prescription to focus on specific lifestyle issues to improve long-term health. The engine can do this by first calculating a user's room for improvement in the modifiable risk factors (“MRF”). Example modifiable risk factors can include, for example, weight, body-mass index, waist circumference, total serum cholesterol, high-density lipoprotein,…, diastolic blood pressure,…, resting heart rate, heart rate recovery, percent body fat, and smoking status. A calculation can be made regarding the difference in Health Score between a user's current value, and the value that would result if the user's MRF were ideal, e.g., at best values…In a next step, the engine can calculate the combined weight of the MRFs for each lifestyle component. Lifestyle components, such as nutrition or fitness, are things that users may be more willing or able to relate to. Thus, presenting those lifestyle components ordered by the calculated weight gives a clear guidance to users as to which lifestyle components have the strongest effect on their overall Health Scores and thus on their wellbeing; paragraph 0045, discussing that the Health Score can be calculated based on the collected health information using an algorithm. The user or a communication subsystem provides the health-related information, for example in connection with one or more health parameters. Predetermined weighting factors can be used to assign a relative value of each of the parameters that are used by server 180 and/or client 160 to calculate the Health Score. The user's Health Score can be then calculated by combining the weighted parameters in accordance with an algorithm. By providing the Health Score, a user gets health-related feedback information and can make modifications in his/her lifestyles that can directly impact the user's Health Score and improve the user's health, more generally; paragraph 0061, discussing that the effect of changing any particular MRF from a current value to an ideal, best value can be quantified by determining the difference between the corresponding two metric Health Scores, thus producing a first recommendation, namely to focus on the MRF that produces the largest effect; paragraph 0152, discussing that the Health Score can be calculated based on the collected health information using an algorithm. The user or the communication subsystem provides the system the health related information concerning a number of health parameters. Predetermined weighting factors are used as variables to calculate and assign a relative value of each of the parameters that are used to calculate the Health Score. The user's Health Score can be then calculated by combining the weighted parameters in accordance with an algorithm; paragraph 0169). 

	Lane is directed to an apparatus and methodologies for personal health analysis. Ohnemus relates to a data acquisition, processing and communication system relating to an individual's health. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lane with Ohnemus because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying Lane to include Ohnemus’ features for including second-order parameters, and calculating one or more third parameters and one or more fourth parameters among the plurality of influence parameters according to a second preset formula to obtain the second-order parameters, in the manner claimed, would serve the motivation of allowing a user to get health-related feedback information and make modifications in his/her lifestyles that can improve the user's health (Ohnemus at paragraph 0045); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 15 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 15 Lane teaches an apparatus for weight management benefit prediction (paragraph 0056, discussing that the present systems receive, at the server or processor, wellness information about the individual user or group user, and general population information, and process the information to general at least one digital biomarker subscore indicative of the user's specific wellness information ). As per claim 16, Lane teaches a computer-readable storage medium, storing a computer program (Lane, paragraph 0051, discussing that the system may collect the wellness information from at least one device, the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the system for processing. Such transmission may be via any appropriate means known it the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices...Wellness information may be collected using software programs through any appropriate means including, without limitation, apps for Android™ and iOS™, executable files for Windows™ or OSX™, or through an internet webpage, etc., Onemus, paragraph 0067, discussing that the computer-based application is implemented via a microcontroller 120 that includes a processor 124, a memory 122 and code executing therein so as to configure the processor to perform the functionality described herein. The memory is for storing data and instructions suitable for controlling the operation of the processor. An implementation of memory can include, by way of example and not limitation, a random access memory (RAM), a hard drive, or a read only memory (ROM). One of the components stored in the memory is a program. The program includes instructions that cause the processor to execute steps that implement the methods described herein. The program can be implemented as a single module or as a plurality of modules that operate in cooperation with one another. The program is contemplated as representing a software component that can be used in connection with an embodiment of the invention; paragraph 0171).

19.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Ohnemus, in further view of Hayward et al., Pub. No.: US 2021/0256615 A1, [hereinafter Hayward].

	As per claim 6, the Lane-Ohnemus combination teaches the method for operating an electronic device according to claim 1. While Lane teaches inputting the medical diagnosis information to the risk prediction model (paragraph 0262, discussing that other disease risk Health Subscores, such as diabetes, may be determined. Briefly, a digital biomarker for diabetes risk may be generated using at least some or all of the input information shown in FIG. 17; paragraph 0281, discussing that a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender,…, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0293, discussing that lower back pain risk health subscores may be generated using at least some or all of input information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on lower back pain, treatment that helps lower back pain, etc.; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease; paragraph 0050; FIG. 17), the Lane-Ohnemus combination does not explicitly teach wherein inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value comprises: determining, according to the medical diagnosis information, whether the object to be tested satisfies an assessment condition; and inputting the medical diagnosis information to the risk prediction model when determining that the object to be tested satisfies the assessment condition to obtain the first risk prediction value. However, Hayward in the analogous art of health assessment systems teaches these concepts. Hayward teaches: 
	wherein inputting the medical diagnosis information to the risk prediction model to obtain a first risk prediction value comprises: determining, according to the medical diagnosis information, whether the object to be tested satisfies an assessment condition (paragraph 0099, discussing that electronic medical records for various users may include data such as a history of various symptoms and diagnoses, pre-existing conditions, congenital defects, a history of blood work data, and other recorded health metrics (e.g., height, weight, BMI, pulse, blood pressure, body temperature, etc.). Thus, the electronic medical records may include any suitable type of information that is relevant to assessing an initial risk of providing health and/or life insurance for a user and/or intervening actions that may be taken by the user to reduce this initially assessed risk, which may represent part of the dynamic data set that is used as training data for a machine-learning analytics model; paragraph 0124, discussing that once an adequate amount of user data is collected for User A, the trained machine-learning analytics model may be applied to the user data to predict specific medical-related conditions that, within some future time period, are likely to be associated with or experienced by User A. Continuing the previous example, assume that the user data indicates that User A is a 25-year old male having a slightly above average BMI of 26 [i.e., assessment condition]. Further assume that the user data includes electronic medical record information, and indicates from recent blood work that User A has normal levels of cholesterol and triglycerides. Moreover, assume that the information obtained via one or more data sources indicates that User A has an occupation that is known as being relatively sedentary, and that although User A lives within walking or bicycling distance from his place of work, User A decides to commute by driving each day; paragraph 0125, discussing that the trained machine-learning analytics model may be leveraged to identify patterns or correlations using data from these additional sources. Continuing the previous example for User A, the machine-learning analytics model may predict that certain behaviors, lifestyles, and medical conditions in the present may correlate to a high likelihood of certain medical conditions occurring within a future time horizon, thus predicting their occurrence within some future time period. These medical-related conditions may include, for instance, conditions that may develop, injuries that are likely to occur, etc.; paragraph 0136, discussing that BMI may be considered a relatively accurate factor in assessing the risk of insuring an individual for health insurance); and 

	inputting the medical diagnosis information to the risk prediction model when determining that the object to be tested satisfies the assessment condition to obtain the first risk prediction value (paragraph 0112, discussing that input layer 402 may receive different input data from within the dynamic data set. For example, input layer 402 may include a first input at that represents an insurance type (e.g., health insurance), a second input representing patterns identified in input data, a third input representing various age groups, a fourth input representing a gender, a fifth input representing a particular level, frequency, and/or type of exercise, a sixth input representing body mass index, and so on; paragraph 0124, discussing that once an adequate amount of user data is collected for User A, the trained machine-learning analytics model may be applied to the user data to predict specific medical-related conditions that, within some future time period, are likely to be associated with or experienced by User A. Continuing the previous example, assume that the user data indicates that User A is a 25-year old male having a slightly above average BMI of 26. Further assume that the user data includes electronic medical record information, and indicates from recent blood work that User A has normal levels of cholesterol and triglycerides. Moreover, assume that the information obtained via one or more data sources indicates that User A has an occupation that is known as being relatively sedentary, and that although User A lives within walking or bicycling distance from his place of work, User A decides to commute by driving each day; paragraph 0125, discussing that the trained machine-learning analytics model may be leveraged to identify patterns or correlations using data from these additional sources. Continuing the previous example for User A, the machine-learning analytics model may predict that certain behaviors, lifestyles, and medical conditions in the present may correlate to a high likelihood of certain medical conditions occurring within a future time horizon, thus predicting their occurrence within some future time period. These medical-related conditions may include, for instance, conditions that may develop, injuries that are likely to occur, etc.; paragraph 0126, discussing that the lifestyle information associated with User A (i.e., that User A could partake in exercise as part of a daily commute but chooses not to) is indicative of a desire to not regularly exercise. Because this trend is likely to be maintained in the future given that User A is now 25 years old, it is also likely User A's BMI will increase over time as a result of a sedentary lifestyle. In various aspects, these predictions may be made in accordance with the trained machine-learning analytics model. For example, the machine-learning analytics model may identify users from within the dynamic data set that have similar metrics as User A, such as other male users that had same age or were within a range matching User A, had the same BMI or a BMI within a range matching User A, had sedentary occupations, and who did, in fact, not regularly exercise from the age of 25-35; paragraph 0127, discussing that the trained machine-learning analytics model may then determine an overall trend by analyzing the users within this subset of users that are similar to User A, and determine that most of these users had a BMI that increased during the next 3 years, 5 years, etc. in other words, aspects include the machine-learning analytics model, upon being executed, identifying similar users having corresponding information matching that of a particular user, and then predicting one or more medical-related conditions associated with that particular user based upon one or more medical-related conditions and/or trends that were observed within the set of similar users; paragraph 0156, discussing an illustrative example using User A, assume that User A is provided with one premium for health insurance associated with an initial level of assessed risk, i.e., assuming that there is a 75% likelihood that User A's BMI will increase during the next 2 years by 20%. Further assume that a second health insurance premium is calculated based upon the user performing various actions that will decrease the likelihood of the user's BMI increasing to less than 50%. It is then assumed that User A agrees to perform the suggested activities and elects to purchase the health insurance at the second, lower premium (as it reflects a lower risk to the insurer). Then, the machine-learning analytics engine 200 may continue to monitor the aforementioned user data to determine not only that User A is performing the suggested acts, but the likelihood that User A will continue to do so; paragraph 0153).

	The Lane-Ohnemus combination describes features related to health analysis. Hayward relates to methods for risk assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lane-Ohnemus combination with Hayward because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying the Lane-Ohnemus combination to include Hayward’s features for determining, according to the medical diagnosis information, whether the object to be tested satisfies an assessment condition; and inputting the medical diagnosis information to the risk prediction model when determining that the object to be tested satisfies the assessment condition to obtain the first risk prediction value, in the manner claimed, would serve the motivation of consistently and accurately predict and assess future risks (Hayward at paragraph 0020); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 7, the Lane-Ohnemus-Hayward combination teaches the method for operating an electronic device according to claim 6. Although not explicitly taught by the Lane-Ohnemus combination, Hayward in the analogous art of health assessment systems teaches wherein the assessment condition comprises: the body mass index of the object to be tested being greater than a preset threshold (paragraph 0099, discussing that electronic medical records for various users may include data such as a history of various symptoms and diagnoses, pre-existing conditions, congenital defects, a history of blood work data, and other recorded health metrics (e.g., height, weight, BMI, pulse, blood pressure, body temperature, etc.). Thus, the electronic medical records may include any suitable type of information that is relevant to assessing an initial risk of providing health and/or life insurance for a user and/or intervening actions that may be taken by the user to reduce this initially assessed risk, which may represent part of the dynamic data set that is used as training data for a machine-learning analytics model; paragraph 0124, discussing that once an adequate amount of user data is collected for User A, the trained machine-learning analytics model may be applied to the user data to predict specific medical-related conditions that, within some future time period, are likely to be associated with or experienced by User A. Continuing the previous example, assume that the user data indicates that User A is a 25-year old male having a slightly above average BMI of 26 [i.e., the body mass index of the object to be tested being greater than a preset threshold]. Further assume that the user data includes electronic medical record information, and indicates from recent blood work that User A has normal levels of cholesterol and triglycerides. Moreover, assume that the information obtained via one or more data sources indicates that User A has an occupation that is known as being relatively sedentary, and that although User A lives within walking or bicycling distance from his place of work, User A decides to commute by driving each day; paragraph 0136, discussing that BMI may be considered a relatively accurate factor in assessing the risk of insuring an individual for health insurance; paragraph 0126, discussing that the lifestyle information associated with User A (i.e., that User A could partake in exercise as part of a daily commute but chooses not to) is indicative of a desire to not regularly exercise. Because this trend is likely to be maintained in the future given that User A is now 25 years old, it is also likely User A's BMI will increase over time as a result of a sedentary lifestyle. In various aspects, these predictions may be made in accordance with the trained machine-learning analytics model. For example, the machine-learning analytics model may identify users from within the dynamic data set that have similar metrics as User A, such as other male users that had same age or were within a range matching User A, had the same BMI or a BMI within a range matching User A, had sedentary occupations, and who did, in fact, not regularly exercise from the age of 25-35; paragraph 0127, discussing that the trained machine-learning analytics model may then determine an overall trend by analyzing the users within this subset of users that are similar to User A, and determine that most of these users had a BMI that increased during the next 3 years, 5 years, etc. in other words, aspects include the machine-learning analytics model, upon being executed, identifying similar users having corresponding information matching that of a particular user, and then predicting one or more medical-related conditions associated with that particular user based upon one or more medical-related conditions and/or trends that were observed within the set of similar users; 
paragraphs 0112, 0156). 

	The Lane-Ohnemus combination describes features related to health analysis. Hayward relates to methods for risk assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lane-Ohnemus combination with Hayward because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying the Lane-Ohnemus combination to include Hayward’s features for including an assessment condition comprising the body mass index of the object to be tested being greater than a preset threshold, in the manner claimed, would serve the motivation of consistently and accurately predict and assess future risks (Hayward at paragraph 0020); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
20.	Claims 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Ohnemus, in further view of Kalafatis et al., Pub. No.: US 2018/0322958 A1, [hereinafter Kalafatis].

	As per claim 8, the Lane-Ohnemus combination teaches the method for operating an electronic device according to claim 1. Lane further teaches wherein determining a plurality of influence parameters associated with a target disease comprises: determine the plurality of influence parameters associated with the target disease; and providing a mapping relationship between various diseases and the influence parameters (paragraph 0163, discussing that a cardiovascular disease subscore can be generated based upon, at least, some or all of the incoming wellness information shown in FIG. 1. Additionally, general population information relating to, at least, steps,…, BMI, and waist can be used as a baseline with which to compare the individual or group. As would be known, normal blood pressure is typically defined as diastolic and systolic. Logistic models, requiring various intercepts and coefficients used to predict the risk of cardiovascular disease, can be used to calculate the individual's cardiovascular disease risk; paragraph 0271, discussing that other disease risk Health Subscores, such as arthritis, may be determined...Briefly, a digital biomarker of arthritis risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on arthritis, treatment that helps arthritis, etc. Additionally, population data regarding steps,…, BMI, and waist can be used as a baseline with which to compare the client. As with the other disease subscores, logistic models can be used to calculate the client's arthritis risk. Logistic models requiring various predetermined intercepts and coefficients are used; paragraph 0281, discussing that other disease risk Health Subscores, such as lung disease, may be determined according to embodiments herein. Briefly, a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease; paragraph 0307), but it does not explicitly teach querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters. However, Kalafatis in the analogous art of medical research systems teaches this concept. Kalafatis teaches: 

	querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters (paragraph 0020, discussing a technique which applies preprocessing to the results obtained from querying medical databases for medical topics like genes, biological pathways, conditions, and environmental and nutritional factors, etc. These results are homogenized using Information Extraction, natural language processing and understanding techniques to allow for different forms of the same medical etc. term to be converted into a standard form across all occurrences. In cases where research involves a specific syndrome or disease, the technique further converts the homogenized results into the frequency space by calculating the frequency of occurrence of each term across all returned records, i.e. scientific abstracts from the database query, which results are then normalized, ranked and selectively combined to produce a single result ranking the most important elements affecting a target disease or medical syndrome. Individual results are also produced, which take the form of hypothetical associations between medical topics, and which individual results are used as suggestions for exploratory medical research; paragraph 0310, discussing that results are output as lists of biological elements and/or groups of symptoms alongside combined results. The resulting outcome of the proposed innovative solution is an analysis of biological elements from a different analysis viewpoint and consequently the outcome identifies more correlations between biological elements, environmental and nutritional factors associated with diseases and medical syndromes, and patterns of interaction between groups of biological elements, environmental and nutritional factors, diseases and medical syndromes than those identified in prior art. An important contribution of the proposed innovative solution is the identification of patterns of interaction and associations between groups of biological elements and symptoms, and diseases and medical syndromes, in addition to the simple identification of biological elements associated with diseases and medical syndromes as in prior art).

	The Lane-Ohnemus combination describes features related to health analysis. Kalafatis relates to medical research systems. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lane-Ohnemus combination with Kalafatis because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying the Lane-Ohnemus combination to include Kalafatis’ features for querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters, in the manner claimed, would serve the motivation of facilitating the extraction of new knowledge (e.g., gene association to diseases and syndromes) (Kalafatis at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Claims 11 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

21.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane in view of Ohnemus, in view of Hayward, in further view of Kalafatis.

	As per claim 13, the Lane-Ohnemus-Hayward combination teaches the method for operating an electronic device according to claim 6. Lane further teaches  wherein determining a plurality of influence parameters associated with a target disease comprises: determine the plurality of influence parameters associated with the target disease; and providing a mapping relationship between various diseases and the influence parameters (paragraph 0163, discussing that a cardiovascular disease subscore can be generated based upon, at least, some or all of the incoming wellness information shown in FIG. 1. Additionally, general population information relating to, at least, steps,…, BMI, and waist can be used as a baseline with which to compare the individual or group. As would be known, normal blood pressure is typically defined as diastolic and systolic. Logistic models, requiring various intercepts and coefficients used to predict the risk of cardiovascular disease, can be used to calculate the individual's cardiovascular disease risk; paragraph 0271, discussing that other disease risk Health Subscores, such as arthritis, may be determined...Briefly, a digital biomarker of arthritis risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on arthritis, treatment that helps arthritis, etc. Additionally, population data regarding steps,…, BMI, and waist can be used as a baseline with which to compare the client. As with the other disease subscores, logistic models can be used to calculate the client's arthritis risk. Logistic models requiring various predetermined intercepts and coefficients are used; paragraph 0281, discussing that other disease risk Health Subscores, such as lung disease, may be determined according to embodiments herein. Briefly, a digital biomarker of lung disease risk may be generated using at least some or all of the incoming wellness information including, without limitation, age, gender, waist in cm, current BMI, daily average steps,…, medical diagnosis on lung disease, treatment that helps lung disease, etc.; paragraph 0380, discussing that certain risks associated with the mortality of cardiovascular diseases can be generated based on the client's age, client's gender, client's BMI, client's daily average steps, client's medical diagnosis on cardiovascular diseases, and the effect of treatment on the client's cardiovascular disease; paragraph 0307), but it does not explicitly teach querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters. However, Kalafatis in the analogous art of medical research systems teaches this concept. Kalafatis teaches: 

	querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters (paragraph 0020, discussing a technique which applies preprocessing to the results obtained from querying medical databases for medical topics like genes, biological pathways, conditions, and environmental and nutritional factors, etc. These results are homogenized using Information Extraction, natural language processing and understanding techniques to allow for different forms of the same medical etc. term to be converted into a standard form across all occurrences. In cases where research involves a specific syndrome or disease, the technique further converts the homogenized results into the frequency space by calculating the frequency of occurrence of each term across all returned records, i.e. scientific abstracts from the database query, which results are then normalized, ranked and selectively combined to produce a single result ranking the most important elements affecting a target disease or medical syndrome. Individual results are also produced, which take the form of hypothetical associations between medical topics, and which individual results are used as suggestions for exploratory medical research; paragraph 0310, discussing that results are output as lists of biological elements and/or groups of symptoms alongside combined results. The resulting outcome of the proposed innovative solution is an analysis of biological elements from a different analysis viewpoint and consequently the outcome identifies more correlations between biological elements, environmental and nutritional factors associated with diseases and medical syndromes, and patterns of interaction between groups of biological elements, environmental and nutritional factors, diseases and medical syndromes than those identified in prior art. An important contribution of the proposed innovative solution is the identification of patterns of interaction and associations between groups of biological elements and symptoms, and diseases and medical syndromes, in addition to the simple identification of biological elements associated with diseases and medical syndromes as in prior art).

	The Lane-Ohnemus-Hayward combination describes features related to health analysis. Kalafatis relates to medical research systems. Therefore they are deemed to be analogous as they both are directed towards solutions for health assessment and risk management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lane-Ohnemus-Hayward combination with Kalafatis because the references are analogous art because they are both directed to solutions for health assessment and risk prediction, which falls within applicant's field of endeavor (health management support and prediction method), and because modifying the Lane-Ohnemus-Hayward combination to include Kalafatis’ features for querying a preset mapping relationship table to determine the plurality of influence parameters associated with the target disease; wherein the mapping relationship table is used for providing a mapping relationship between various diseases and the influence parameters, in the manner claimed, would serve the motivation of facilitating the extraction of new knowledge (e.g., gene association to diseases and syndromes) (Kalafatis at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 13, as discussed above.

Allowable Subject Matter

22.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 recites “The method for operating an electronic device according to claim 1, wherein the risk prediction model is: 
    PNG
    media_image1.png
    16
    150
    media_image1.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, and a and b represent preset regulation coefficients.” Claim 3 recites “The method for operating an electronic device according to claim 1, wherein the risk prediction model is: 
    PNG
    media_image2.png
    16
    169
    media_image2.png
    Greyscale
 wherein Z represents a risk prediction value of the target disease, Xi represents the plurality of calculation parameters, βi represents a preset weight coefficient of the plurality of calculation parameters, c represents a preset regulation coefficient, and Yi represents preset reference values of the plurality of calculation parameters.” Claims 2 and 3 are not allowable, however, because claims 2 and 3 remain rejected under 35 U.S.C. 101. Furthermore, even if the §101 rejection of claims 2 and 3 is overcome, claims 2 and 3 would be objected to as being dependent upon a rejected base claim. Dependent claim 9 is dependent from claim 2, and dependent claim 10 is dependent from claim 3. Similarly, claims 9 and 10 are not allowable, because claims 9 and 10 remain rejected under 35 U.S.C. 101. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Tran et al., Pub. No.: US 2020/0251213 A1 – describes applying a learning machine to predict disease risk.
B.	Oran, Pub. No.: US 2016/0042152 A1 – describes systems and methods that provide for convenient and efficient determination and recommendation of health goals.
C.	Hodgdon, Pub. No.: US 2005/0234742 A1 – describes offering incentives to a participant of a health care program for completing a health risk assessment questionnaire addressing one or more health risks.
D.	Kinoshita et al., Pub. No.: US 2018/0032673 A1 – describes internal databases that store medical information regarding gene mutation that is acquired from the public databases, as well as gene mutation information about the target disease that is obtained by querying the public databases.
E.	Wang, Patent No.: US 7,415,360 B2 – describes a  multiparameter method of screening for the diagnosis, prevention or treatment of atherosclerosis-related coronary heart disease (CHD) or stroke.
F.	Wade, Pub. No.: US 2017/0199189 A1 – describes methods for assessing physiological indicators and biological markers to provide an assessment of global wellness of a subject and developing a maintenance and/or treatment program.
G.	Rasilla et al., Pub. No.: WO 2013/020870 A1 – describes a method for the reclassification of a subject to a more appropriate risk assessment to that obtained using the algorithms for such risk estimation such us but not limited to Framingham, Regicor, Score, Procamor Qrisk based on the presence of different polymorphisms.
H.	Klein, Samuel, et al. "Clinical implications of obesity with specific focus on cardiovascular disease: a statement for professionals from the American Heart Association Council on Nutrition, Physical Activity, and Metabolism: endorsed by the American College of Cardiology Foundation." Circulation 110.18 (2004): 2952-2967 – describes that the risk of developing coronary heart disease is directly related to the concomitant burden of obesity-related risk factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683